13‐3605 (L) 
      Jesner v. Arab Bank 
       
 1                                                   UNITED STATES COURT OF APPEALS 
 2                                                       FOR THE SECOND CIRCUIT 
 3                                                                    August Term, 2014 
 4                              (Argued:  December 2, 2014                      Decided:  December 8, 2015 
 5                                                               Amended: December 17, 2015) 
 6                                    Docket No. 13‐3605; 13‐3620; 13‐3635; 13‐4650; 13‐4652 

 7                                                                                               
 8                                                                   
 9                                      In Re: Arab Bank, PLC Alien Tort Statute Litigation1 
10                                                                
11                                                                                               
12           
13    Before:                      Sack, Chin, and Carney, Circuit Judges. 
14                  The plaintiffs seek compensation for damages allegedly incurred as a 

15    result of armed attacks that took place in Israel, the West Bank, and the Gaza 

16    Strip between January 1995 and July 2005.  They appeal from the dismissal of 

17    claims they made under the Alien Tort Statute (the ʺATSʺ), 28 U.S.C. § 1350, by 

18    the United States District Court for the Eastern District of New York (Brian M. 

19    Cogan, Judge).  The basis for the dismissal was this Courtʹs decision in Kiobel v. 

20    Royal Dutch Petroleum Co., 621 F.3d 111 (2d Cir. 2010) (ʺKiobel Iʺ), affʹd on other 


                                                                  
         The Clerk of Court is respectfully directed to change the caption as shown above 
          1

      pursuant to this Courtʹs January 6, 2014 order.  This concise caption refers to the five 
      appeals described in the following notes.   
                                                                                           13‐3605 
                                                                               Jesner v. Arab Bank 

 1    grounds, Kiobel v. Royal Dutch Petroleum Co., 133 S. Ct. 1659 (2013) (ʺKiobel IIʺ), 

 2    which construed the ATS as not permitting suits against corporate entities.  We 

 3    conclude that Kiobel II did not overrule Kiobel I on the issue of corporate liability 

 4    under the ATS.  We note nonetheless that Kiobel II appears to suggest that the 

 5    ATS may indeed allow for corporate liability—a reading of the statute that 

 6    several of our sister circuits have adopted.  Even were we to agree with that 

 7    view, however, as a three‐judge panel, we would not be free to overrule the law 

 8    established by the previous decision of the Kiobel I panel.   The order of the 

 9    district court is therefore:    


10           AFFIRMED. 
11                                            MICHAEL E. ELSNER (John M. Eubanks, 
12                                            on the brief), Motley Rice LLC, 
13                                            Mount Pleasant, South Carolina, for 
14                                            Plaintiffs–Appellants. 
15                                            Mark Werbner and Joel Israel, Sayles 
16                                            Werbner, PC, Dallas, Texas, (on the brief), for 
17                                            Plaintiffs–Appellants. 
18                                            KEVIN WALSH (Douglas W. 
19                                            Mateyaschuk, II, Steven J. Young, on the 
20                                            brief), DLA Piper LLP, New York, New 
21                                            York, for Defendant–Appellee. 
22                                            Stephen M. Shapiro, Timothy S. Bishop, 
23                                            Chad M. Clamage, Mayer Brown LLP, 
24                                            Chicago, Illinois, (on the brief), for 
25                                            Defendant–Appellee. 


                                                 2 
       
                                                                                                                13‐3605 
                                                                                                    Jesner v. Arab Bank 

 1                                                                   Richard L. Herz, EarthRights International, 
 2                                                                   Washington, D.C., for Amici Curiae–Human 
 3                                                                   Rights Organizations. 
 4                                                                   Tyler R. Giannini, Harvard Law School, 
 5                                                                   International Human Rights Clinic, 
 6                                                                   Cambridge, Massachusetts, for Amici 
 7                                                                   Curiae–Professors of Legal History Barbara 
 8                                                                   Aronstein Black, William R. Casto, Martin S. 
 9                                                                   Flaherty, Nasser Hussain, Stanley N. Katz, 
10                                                                   John V. Orth, and Anne‐Marie Slaughter. 
11                                                                   Neal Kumar Katyal and Jessica L. 
12                                                                   Ellsworth, Hogan Lovells US LLP, 
13                                                                   Washington, D.C., for Amicus Curiae–The 
14                                                                   Hashemite Kingdom of Jordan. 
15                                                                   Douglas Hallward‐Driemeier, Ropes & 
16                                                                   Gray LLP, Washington, D.C., for Amicus 
17                                                                   Curiae–Union of Arab Banks. 
18                                                                   Jeffrey B. Wall, Sullivan & Cromwell LLP, 
19                                                                   Washington D.C., for Amicus Curiae–
20                                                                   Institute of International Bankers. 
21                                                                                         
22    SACK, Circuit Judge: 
23                  The plaintiffs in this case filed five separate lawsuits between 2004 and 

24    2010 in the United States District Court for the Eastern District of New York 

25    against the defendant, Arab Bank, PLC.  Oran Almog, et al. v. Arab Bank, PLC, No. 

26    04‐CV‐5564 (E.D.N.Y. filed Dec. 21, 2004)2; Gila Afriat‐Kurtzer, et al., v. Arab Bank, 


                                                                  
         On appeal, this case has been docketed as Joseph Zur, et al. v. Arab Bank, PLC 
          2

      inasmuch as Zur is an alien who has a claim arising under the Alien Tort Statute, 28 
      U.S.C. § 1350 (the ʺATSʺ), which provides relief exclusively for ʺaliens.ʺ  The lead 
       
                                                                         3 
       
                                                                                                                                                                                13‐3605 
                                                                                                                                                                    Jesner v. Arab Bank 

 1    PLC, No. 05‐CV‐0388 (E.D.N.Y. filed Jan. 21, 2005)3; Joseph Jesner, et al. v. Arab 

 2    Bank, PLC, No. 06‐CV‐3869 (E.D.N.Y. filed Aug. 9, 2006); Yaffa Lev, et al. v. Arab 

 3    Bank, PLC, No. 08‐CV‐3251 (E.D.N.Y. filed Aug. 11, 2008); Viktoria Agurenko, et al. 

 4    v. Arab Bank, PLC, No. 10‐CV‐0626 (E.D.N.Y. filed Feb. 11, 2010).   


 5                  The plaintiffs are aliens who were injured or captured by terrorists 

 6    overseas, or family members and estate representatives of those who were 

 7    injured, captured, or killed.  The plaintiffs seek judgments against Arab Bank, 

 8    PLC—a bank headquartered in Jordan with branches in various places around 

 9    the world—for allegedly financing and facilitating the activities of organizations 

10    that committed the attacks that caused the plaintiffsʹ injuries.  It is undisputed 

11    that, as a PLC,4 Arab Bank is a corporation for purposes of this appeal.  


12                  The plaintiffs allege violations by Arab Bank of the Anti‐Terrorism Act (the 

13    ʺATAʺ), 18 U.S.C. § 2333(a) (providing that ʺ[a]ny national of the United States 

                                                                                                                                                                                                      
      plaintiff in the district court, Oran Almog, is an American citizen and does not make a 
      claim under the ATS.  Because Almog has no claim at issue on this appeal, the case has 
      been docketed under the name of a plaintiff who does.  
        3 On appeal, this case has been docketed as Oded Avrlingi, et al. v. Arab Bank, PLC 

      because the lead plaintiff in the district court, Gila Afriat‐Kurtzer, is an American 
      citizen and does not make a claim under the ATS.  The case has been docketed under 
      the name of a plaintiff who does bring an ATS claim.  
        4 ʺPLC,ʺ sometimes written in the lower‐case, ʺplc,ʺ is the abbreviation for ʺpublic 

      limited company.ʺ  See, e.g., Maxwell Commcʹn Corp. plc by Homan v. Societe Generale, 93 
      F.3d 1036, 1040 (2d Cir. 1996). 

                                                                                                    4 
       
                                                                                            13‐3605 
                                                                                Jesner v. Arab Bank 

 1    injured in his or her person, property, or business by reason of an act of 

 2    international terrorism, or his or her estate, survivors, or heirs, may sue therefor 

 3    in any appropriate district court of the United Statesʺ), the Alien Tort Statute, 28 

 4    U.S.C. § 1350 (the ʺATSʺ)5 (providing that ʺ[t]he district courts shall have original 

 5    jurisdiction of any civil action by an alien for a tort only, committed in violation 

 6    of the law of nations or a treaty of the United Statesʺ), and federal common law.6  

 7    The ATS differs from the ATA in that, among other things, it provides 

 8    jurisdiction only with respect to suits by ʺaliens,ʺ while the ATA provides 

 9    jurisdiction only for suits by ʺnational[s] of the United States.ʺ7 


10                  Between 2007 and 2010, the plaintiffsʹ federal common‐law claims were 

11    dismissed as redundant and lacking what the district court called a ʺsound 




                                                                  
         The ATS is sometimes referred to as the Alien Tort Claims Act, or ATCA.  See, e.g., 
          5

      Linde v. Arab Bank, PLC, 706 F.3d 92, 95 (2d Cir. 2013); Barclays Capital Inc. v. 
      Theflyonthewall.com, Inc., 650 F.3d 876, 899 n.32 (2d Cir. 2011) (referring to ʺthe Alien 
      Tort Claims Act (also commonly called the Alien Tort Statute)ʺ). 
       6 More precisely: Almog, No. 04‐CV‐5564, Dkt. Nos. 7 ¶ 4, 1250 ¶ 101 (bringing ATA, 

      ATS, and ʺgeneral federal common lawʺ claims); Afriat–Kurtzer, No. 05‐CV‐0388, Dkt. 
      No. 3 ¶ 4 (bringing ATA, ATS, and ʺgeneral federal common lawʺ claims); Jesner, No. 
      06‐CV‐3869, Dkt. No. 336 ¶ 4 (bringing only ATS claims); Lev, No. 08‐CV‐3251, Dkt. No. 
      1 ¶ 4 (bringing ATS claims and ʺgeneral federal common lawʺ claims); Agurenko, No. 10‐
      CV‐0626, Dkt. No. 1 (bringing only ATS claims). 
       7 Non‐nationals can recover under the ATA only if they are survivors or heirs of a U.S. 

      national injured by international terrorism.  18 U.S.C. § 2333(a).  

                                                                     5 
       
                                                                                                  13‐3605 
                                                                                      Jesner v. Arab Bank 

 1    basis.ʺ8  On May 24, 2013, the defendant also moved to dismiss the plaintiffsʹ ATS 

 2    claims, arguing that the law of this Circuit prohibits ATS suits against corporate 

 3    entities.  In their briefing in the district court, the plaintiffs responded to the 

 4    defendantʹs arguments on their merits but also argued, in the alternative, that if 

 5    the district court granted the defendantʹs motion, it should also reinstate the 

 6    plaintiffsʹ federal common‐law claims or permit the plaintiffs to plead related 

 7    non‐federal common‐law claims.   


 8                  On August 23, 2013, the district court issued the following order: 


 9                  The law of this Circuit is that plaintiffs cannot bring claims against 
10                  corporations under the ATS.  See Kiobel v. Royal Dutch Petroleum Co., 
11                  621 F.3d 111 (2d Cir. 2010), affʹd, Kiobel v. Royal Dutch Petroleum Co., 
12                  133 S.Ct. 1659 (2013).  A decision by a panel of the Second Circuit ʺis 
13                  binding unless and until it is overruled by the Court en banc or by 
14                  the Supreme Court.ʺ  Baraket v. Holder, 632 F.3d 56, 59 (2d Cir. 2011).  
15                  Because  the  Supreme  Court  affirmed  [this  Circuitʹs  Kiobel  decision] 
16                  on other grounds, the Second Circuitʹs holding on corporate liability 
17                  under  the  ATS  remains  intact.  Nothing  in  the  Supreme  Courtʹs 
18                  affirmance undercuts the authority of the Second Circuitʹs decision.  
19                  Plaintiffsʹ request to reinstate their federal common law claims or, in 
20                  the  alternative,  assert  non‐federal  common  law  claims  is  denied.  
21                  The  federal  common  law  claims  were  dismissed  not  only  as 
                                                                  
         See Almog v. Arab Bank, PLC, 471 F. Supp. 2d 257, 294 (E.D.N.Y. 2007) (dismissing the 
          8

      plaintiffsʹ common law claims in Almog (now Zur) and Afriat–Kurtzer (now Avrlingi) 
      because the ʺ[p]laintiffs have offered no sound basis for these . . . claims,ʺ and because 
      ʺplaintiffs agreed that such claims would be ʹredundantʹ of the ATS claimsʺ); see also Lev, 
      No. 08‐CV‐3251, Dkt. No. 30 (E.D.N.Y. Jan. 29, 2010) (dismissing the plaintiffsʹ common‐
      law claims for the same reasons). 

                                                                     6 
       
                                                                                                   13‐3605 
                                                                                       Jesner v. Arab Bank 

 1                  redundant,  but  also  because  Plaintiffs  offered  ʺno  sound  basisʺ  for 
 2                  them.  Almog v. Arab Bank, PLC, 471 F. Supp. 2d 257 (E.D.N.Y. 2007).  
 3                  Plaintiffs  also  offer  no  sound  basis  for  repackaging  these  claims 
 4                  under unidentified ʺnon‐federal common lawʺ theories.  
 5    Jesner v. Arab Bank, 06‐CV‐3869, Unnumbered Dkt. Entry on Aug. 23, 2013.  Soon 

 6    thereafter, judgments on the pleadings were entered in each of the individual 

 7    cases as to the ATS claims.  The plaintiffs filed timely appeals as to these claims.9   


 8                  On appeal, the plaintiffs argue principally that this Circuitʹs opinion in 

 9    Kiobel v. Royal Dutch Petroleum Co., 621 F.3d 111 (2d Cir. 2010) (ʺKiobel Iʺ), affʹd on 

10    other grounds, Kiobel v. Royal Dutch Petroleum Co., 133 S. Ct. 1659 (2013) (ʺKiobel 

11    IIʺ), when analyzed in light of the Supreme Courtʹs decision in Kiobel II, is no 

12    longer ʺgood law,ʺ or at least, does not control this case.  The plaintiffs also 

13    contend that the facts alleged sufficiently touch and concern the territory of the 

14    United States as required under Kiobel II to support jurisdiction, although they 

15    request that we remand to the district court for an initial decision on this issue.  

16    Finally, and in the alternative, the plaintiffs request the opportunity either to 
                                                                  
          The ATS and ATA claims were bifurcated in the district court.  The ATA claims are 
          9

      not at issue on this appeal, but we note that in 2014, a jury rendered a verdict on 
      liability in favor of the plaintiffs in those cases.  See, e.g., Stephanie Clifford, Jury Finds 
      Arab Bank Liable for Aiding Terror, N.Y. Times, Sept. 23, 2014, at A1, online version available 
      at http://www.nytimes.com/2014/09/23/nyregion/arab‐bank‐found‐guilty‐of‐supporting‐
      terrorist.html.  The verdict was upheld in large part by the district court in response to 
      the defendantʹs post‐trial motions.  Linde v. Arab Bank, PLC, 97 F. Supp. 3d 287 (E.D.N.Y. 
      2015). 

                                                                     7 
       
                                                                                               13‐3605 
                                                                                   Jesner v. Arab Bank 

 1    reinstate their federal common‐law claims or to amend their pleadings in order 

 2    to plead non‐federal common‐law claims.  


 3                                                                   BACKGROUND 
 4               I.         The Plaintiffsʹ Claims 
 5                  The plaintiffs in the underlying cases are U.S. and foreign nationals who 

 6    have brought suit against Arab Bank for its alleged role in facilitating terrorist 

 7    operations that harmed the plaintiffs.  While the underlying cases contain 

 8    differing factual allegations, they are, as the plaintiffs assert, ʺbased on the same 

 9    nucleus of [purported] material facts.ʺ  Appellantsʹ Br. at 1 n.1.  In recounting 

10    those facts to this Court, the plaintiffsʹ briefing relies heavily on the operative, 

11    amended complaint in Zur v. Arab Bank, PLC.  In providing a summary of the 

12    facts of this case, we therefore draw, at times verbatim, from the district courtʹs 

13    thorough opinion addressing a previous motion to dismiss by Arab Bank in Zur 

14    (sub nom. Almog v. Arab Bank, PLC, 471 F. Supp. 2d 257 (E.D.N.Y. 2007)).10 


15                  According to the plaintiffs, over the past two decades, four prominent 

16    Palestinian terrorist organizations—the Islamic Resistance Movement 
                                                                  
          In deciding the motion to dismiss in Zur, the district court assumed the truth of, and 
          10

      drew all favorable inferences from, the operative complaintʹs factual allegations.  We 
      apply the same standard (and so adopt the district courtʹs factual analysis) in this 
      appeal from a subsequent grant of the defendantʹs motion for judgment on the 
      pleadings.  See Bank of N.Y. v. First Millennium, Inc., 607 F.3d 905, 922 (2d Cir. 2010). 

                                                                          8 
       
                                                                                                13‐3605 
                                                                                    Jesner v. Arab Bank 

 1    (ʺHAMASʺ), the Palestinian Islamic Jihad (ʺPIJʺ), the Al Aqsa Martyrsʹ Brigade 

 2    (ʺAAMBʺ), and the Popular Front for the Liberation of Palestine (ʺPFLPʺ) 

 3    (collectively ʺthe terrorist organizationsʺ)11—have conducted widespread 

 4    murderous attacks, including suicide bombings, against citizens of Israel—

 5    mostly Jews.  The terrorist organizations allegedly arranged those attacks in part 

 6    by promising, and later delivering, financial payments to the relatives of 

 7    ʺmartyrsʺ who were killed—along with those who were injured or captured—

 8    while perpetrating the attacks.  See Almog, 471 F. Supp. 2d at 260‐61. 


 9                  The plaintiffs assert that the terrorist organizations funded these attacks in 

10    two ways.  The organizations solicited public and private donations directly and 

11    deposited them in bank accounts throughout the Middle East.  The organizations 

12    also raised funds through affiliated, purportedly charitable proxy organizations, 

13    including two entities created in Saudi Arabia:  the Popular Committee for 

14    Assisting the Palestinian Mujahideen and the Saudi Committee for Aid to the Al–

15    Quds Intifada (the ʺSaudi Committeeʺ).  These two organizations allegedly set up 


                                                                  
          HAMAS, the PIJ, and the PFLP were each named a Specially Designated Terrorist 
          11

      entity (ʺSDTʺ) by the U.S. government in 1995 and designated a Foreign Terrorist 
      Organization (ʺFTOʺ) by the U.S. Secretary of State in 1997.  And HAMAS, the PIJ, and 
      the AAMB have each been named a Specially Designated Global Terrorist Entity by the 
      U.S. government.   

                                                                     9 
       
                                                                                          13‐3605 
                                                                              Jesner v. Arab Bank 

 1    their own bank accounts, under the shared label ʺAccount 98,ʺ at various banks 

 2    in Saudi Arabia in order to hold funds collected for the families of ʺmartyrs.ʺ  See 

 3    id. at 261‐62. 


 4           According to the amended complaint, Arab Bank—one of the largest 

 5    financial institutions in the Middle East, with branches and subsidiaries in more 

 6    than twenty‐five countries, including a New York branch that provides clearing 

 7    and correspondent banking services to foreign financial institutions—

 8    deliberately helped the terrorist organizations and their proxies to raise funds for 

 9    attacks and make payments to the families of ʺmartyrs.ʺ  The plaintiffs further 

10    allege that Arab Bank used some of those facilities—the New York branch among 

11    them—to support the terrorist organizations in three ways.  See id. at 261‐62. 


12           First, Arab Bank allegedly maintained accounts that the terrorist 

13    organizations used to solicit funds directly.  The plaintiffs allege, with respect to 

14    HAMAS specifically, that Arab Bank ʺcollectedʺ funds into HAMAS accounts in 

15    its Beirut, Lebanon, and Gaza Strip branches.  Supporters knew to donate to 

16    HAMAS directly through Arab Bank because the HAMAS website directed 

17    supporters to make contributions to Arab Bankʹs Gaza Strip branch, and because 

18    there were various advertisements publicized throughout the Middle East calling 


                                                10 
       
                                                                                         13‐3605 
                                                                             Jesner v. Arab Bank 

 1    for donations to Arab Bank accounts.  According to the plaintiffs, Arab Bank 

 2    knew that the donations were being collected for terrorist attacks.  See id. at 262. 


 3          Second, Arab Bank allegedly maintained accounts that proxy 

 4    organizations and individuals used to raise funds for the terrorist organizations.  

 5    For example, according to the amended complaint, Arab Bank maintained 

 6    accounts, solicited and collected donations, and laundered funds for some of the 

 7    purported charitable organizations that acted as fronts for the terrorist 

 8    organizations.  Arab Bank also maintained accounts for individual supporters of 

 9    terrorist organizations such as HAMAS and al Qaeda.  Again, responsible 

10    officials at Arab Bank purportedly knew that the accounts of these various 

11    organizations and individuals were being used to fund the suicide bombings and 

12    other attacks sponsored by the terrorist organizations.  See id.  


13          Third, Arab Bank allegedly played an active role in identifying the families 

14    of ʺmartyrsʺ and facilitating payments to them from the Saudi Committeeʹs 

15    ʺAccount 98ʺ funds, on behalf of the terrorist organizations.  According to the 

16    plaintiffs, Arab Bank first worked with the Saudi Committee and HAMAS to 

17    finalize lists of eligible beneficiaries.  Arab Bank then created individual bank 

18    accounts for the beneficiaries and facilitated transfers of ʺAccount 98ʺ funds into 


                                                11 
       
                                                                                           13‐3605 
                                                                               Jesner v. Arab Bank 

 1    those accounts, often routing the transfers through its New York branch in order 

 2    to convert Saudi currency into Israeli currency.  Once the accounts were filled, 

 3    Arab Bank provided instructions to the public on how to qualify for and collect 

 4    the money, and made payments to beneficiaries with appropriate 

 5    documentation.  See id. at 262‐63.  


 6              The plaintiffs allege that Arab Bankʹs involvement with the terrorist 

 7    organizations—particularly its facilitation of payments to the families of 

 8    ʺmartyrsʺ—incentivized and encouraged suicide bombings and other murderous 

 9    acts that harmed the plaintiffs.  See id. at 263.    


10        II.      Procedural History 
11              The plaintiffs in the consolidated cases filed five separate lawsuits between 

12    2004 and 2010 in the United States District Court for the Eastern District of New 

13    York against Arab Bank alleging variations on the theme of the foregoing facts.  

14    See Almog, 04‐CV‐5564 (E.D.N.Y. filed Dec. 21, 2004); Afriat‐Kurtzer, 05‐CV‐0388 

15    (E.D.N.Y. filed Jan. 21, 2005); Jesner, 06‐CV‐3869 (E.D.N.Y. filed Aug. 9, 2006); Lev, 

16    08‐CV‐3251 (E.D.N.Y. filed Aug. 11, 2008); Agurenko, PLC, 10‐CV‐0626 (E.D.N.Y. 

17    filed Feb. 11, 2010).  All five lawsuits included tort claims under the ATS.  At the 




                                                  12 
       
                                                                                               13‐3605 
                                                                                   Jesner v. Arab Bank 

 1    district court level, these cases were consolidated, along with six others, for 

 2    discovery and pre‐trial proceedings.12 


 3                  On August 23, 2013, the district court dismissed the plaintiffsʹ ATS claims 

 4    on the basis of Kiobel I.  Jesner v. Arab Bank, 06‐CV‐3869, Unnumbered Dkt. Entry 

 5    on Aug. 23, 2013.  At the time, ATS claims were the only ones remaining in three 

 6    of the five cases before the district court: Jesner, Lev, and Agurenko.  Final 

 7    judgments were therefore filed in each of those cases on August 28, 2013.  The 

 8    two remaining actions, Almog and Afriat‐Kurtzer, involved both ATS claims and 

 9    ATA claims, the latter of which remained intact after the district courtʹs August 

10    23, 2013 order.  As a result, partial final judgments as to the ATS claims were 

11    issued in those cases on October 16, 2013.  


12                  The plaintiffs in all five cases appealed to this Court from the judgments 

13    on the pleadings regarding their ATS claims.  On December 10, 2013, the 

14    plaintiffs collectively moved to consolidate the appeals.  We granted that motion 

15    on January 6, 2014.   
                                                                  
           The six other cases were Linde v. Arab Bank, PLC, No. 04‐CV‐2799 (E.D.N.Y. filed July 
          12

      2, 2004); Litle v. Arab Bank, PLC, No. 04‐CV‐5449 (E.D.N.Y. filed Dec. 15, 2004); Coulter v. 
      Arab Bank, PLC, No. 05‐CV‐365 (E.D.N.Y. filed Jan. 21, 2005); Bennett v. Arab Bank, PLC, 
      No. 05‐CV‐3183 (E.D.N.Y. filed July 1, 2005); Roth v. Arab Bank, PLC, No. 05‐CV‐3738 
      (E.D.N.Y. filed Aug. 5, 2005); and Weiss v. Arab Bank, PLC, No. 06‐Cv‐1623 (E.D.N.Y. 
      filed Apr. 7, 2006).   

                                                                     13 
       
                                                                                               13‐3605 
                                                                                   Jesner v. Arab Bank 

 1              For the following reasons, we affirm the judgments of the district court. 


 2                                         DISCUSSION 
 3         I.      Standard of Review 
 4              ʺWe review de novo a district courtʹs decision to grant a motion for 

 5    judgment on the pleadings pursuant to Federal Rule of Civil Procedure 12(c).ʺ  

 6    Hayden v. Paterson, 594 F.3d 150, 160 (2d Cir. 2010).  In doing so, we ʺemploy[] the 

 7    same . . . standard applicable to dismissals pursuant to [Federal Rule of Civil 

 8    Procedure] 12(b)(6).ʺ  Johnson v. Rowley, 569 F.3d 40, 43 (2d Cir. 2009) (quotation 

 9    marks omitted).  Thus, we ʺaccept[] as true factual allegations made in the 

10    complaint, and draw[] all reasonable inferences in favor of the plaintiffs.ʺ  Town 

11    of Babylon v. Fed. Hous. Fin. Agency, 699 F.3d 221, 227 (2d Cir. 2012).  ʺTo survive a 

12    motion to dismiss, a complaint must contain sufficient factual matter, accepted as 

13    true, to ʹstate a claim to relief that is plausible on its face.ʹʺ  Ashcroft v. Iqbal, 556 

14    U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).   


15        II.      Corporate Liability Under the Alien Tort Statute 
16              We conclude that Kiobel I is and remains the law of this Circuit, 

17    notwithstanding the Supreme Courtʹs decision in Kiobel II affirming this Courtʹs 

18    judgment on other grounds.  We affirm the decision of the district court on that 

19    basis.  We do so despite our view that Kiobel II suggests that the ATS may allow 


                                                   14 
       
                                                                                          13‐3605 
                                                                              Jesner v. Arab Bank 

 1    for corporate liability and our observation that there is a growing consensus 

 2    among our sister circuits to that effect.  Indeed, on the issue of corporate liability 

 3    under the ATS, Kiobel I now appears to swim alone against the tide. 


 4              A. The Decisions in Kiobel I and Kiobel II 
 5          To repeat:  The ATS provides, in full, that ʺ[t]he district courts shall have 

 6    original jurisdiction of any civil action by an alien for a tort only, committed in 

 7    violation of the law of nations or a treaty of the United States.ʺ  28 U.S.C. § 1350.  

 8    In Kiobel I, the panel divided over the breadth of liability recognized by the ʺlaw 

 9    of nationsʺ—and, consequently, on whether corporations may be held liable 

10    under the ATS. 


11          The majority opinion, written by Judge Cabranes and joined by then‐Chief 

12    Judge Jacobs, concluded that the ATS does not permit claims against 

13    corporations because ʺ[n]o corporation has ever been subject to any form of 

14    liability (whether civil, criminal, or otherwise) under the customary international 

15    law of human rights.ʺ  621 F.3d at 148 (emphasis in original).  This conclusion 

16    was based on the majorityʹs view that the law of nations must affirmatively 

17    extend liability to ʺa particular class of defendant, such as corporations,ʺ before 

18    that class of defendant may be held liable for conduct that violates a substantive 

19    norm of customary international law.  Id. at 127.  As precedential support for that 
                                                15 
       
                                                                                          13‐3605 
                                                                              Jesner v. Arab Bank 

 1    view, the majority cited footnote 20 in Sosa v. Alvarez‐Machain, 542 U.S. 692 

 2    (2004).  In Sosa, commenting on the portion of the opinion that instructed ʺfederal 

 3    courts . . . not [to] recognize private claims under federal common law for 

 4    violations of any international law norm with less definite content and 

 5    acceptance among civilized nations than the historical paradigms familiar when 

 6    § 1350 was enacted,ʺ id. at 732, the Supreme Court stated that ʺ[a] related 

 7    consideration is whether international law extends the scope of liability for a 

 8    violation of a given norm to the perpetrator being sued, if the defendant is a 

 9    private actor such as a corporation or individual,ʺ id. at 732 n.20. 


10          Judge Leval, Kiobel Iʹs third panel member, filed an opinion concurring in 

11    the judgment for the defendant, but sharply contesting the majorityʹs conception 

12    of liability under the law of nations.  He described ʺ[i]nternational law, at least as 

13    it pertains to human rights,ʺ as ʺa sparse body of norms . . . prohibiting conduct,ʺ 

14    which lacks comprehensive rules regarding liability and so ʺleaves the manner of 

15    enforcement . . . almost entirely to individual nations.ʺ  621 F.3d at 152 (Leval, J., 

16    concurring).  Judge Leval argued that Sosaʹs footnote 20 is consistent with that 

17    view inasmuch as it does no more than caution courts to defer to the law of 




                                                16 
       
                                                                                            13‐3605 
                                                                                Jesner v. Arab Bank 

 1    nations on the scope of liability in those exceptional cases where customary 

 2    international law affirmatively bars recovery against private actors: 


 3           If  the  violated  norm  is  one  that  international  law  applies  only 
 4           against  States,  then  a  private  actor,  such  as  a  corporation  or  an 
 5           individual,  who  acts  independently  of a State,  can have  no  liability 
 6           for  violation  of  the  law  of  nations  because  there  has  been  no 
 7           violation of the law of nations.  On the other hand, if the conduct is 
 8           of the type classified as a violation of the norms of international law 
 9           regardless  of  whether  done  by  a  State  or  a  private  actor,  then  a 
10           private actor, such as a corporation or an individual, has violated the 
11           law of nations and is subject to liability in a suit under the ATS.  The 
12           majorityʹs partial quotation out of context, interpreting the Supreme 
13           Court  as  distinguishing  between  individuals  and  corporations, 
14           misunderstands the meaning of the passage. 
15    Id. at 165 (quotation marks and emphases omitted).  Under that view, the ATS 

16    does not prohibit corporate liability per se.  Instead, if unspecified by the 

17    international law in question, the scope of liability under the ATS is 

18    appropriately classified as a question of remedy to be settled under domestic 

19    law.  See id. at 152. 


20           The plaintiffs in Kiobel I obtained a writ of certiorari from the United States 

21    Supreme Court.  In its eventual opinion on the merits, the Supreme Court 

22    described the caseʹs rather arduous path to and before it:  


23           The  [United  States  District  Court  for  the  Southern  District  of  New 
24           York]  dismissed  [several  ATS]  claims,  reasoning  that  the  facts 
25           alleged to support those claims did not give rise to a violation of the 

                                                 17 
       
                                                                                                      13‐3605 
                                                                                          Jesner v. Arab Bank 

 1                  law  of  nations.    The  court  denied  respondents’  motion  to  dismiss 
 2                  with  respect  to  the  remaining  claims,  but  certified  its  order  for 
 3                  interlocutory appeal [to the Second Circuit] pursuant to § 1292(b). 
 4                  The  Second  Circuit  dismissed  the  entire  complaint,  reasoning  that 
 5                  the  law  of  nations  does  not  recognize  corporate  liability.    621  F.3d 
 6                  111 (2010).  We granted certiorari to consider that question.  565 U.S. 
 7                  ___,  132  S.  Ct.  472  (2011).    After  oral  argument,  we  directed  the 
 8                  parties to file supplemental briefs addressing an additional question: 
 9                  “Whether and under what circumstances the [ATS] allows courts to 
10                  recognize  a  cause  of  action  for  violations  of  the  law  of  nations 
11                  occurring  within  the  territory  of  a  sovereign  other  than  the  United 
12                  States.” 565 U.S. ___, 132 S. Ct. 1738 (2012).  We heard oral argument 
13                  again and now affirm the judgment below, based on our answer to 
14                  the second question. 
15    Kiobel II, 133 S. Ct. at 1663 (citations omitted in part).13 


16                  Thus, the Supreme Court first agreed to review the judgment of this Court.  

17    After being supplied with briefing and conducting oral argument directed to the 

18    analysis we had employed in Kiobel I, the Court decided to address a different 

19    issue.  The Court concluded not that Kiobel I was right on the law, but that it was 

20    right in its conclusion because of the presumption against extraterritoriality.  The 

21    Court observed that ʺall the relevant conduct took place outside the United 

22    States,ʺ which justified dismissal of the plaintiffsʹ ATS claims.  Id. at 1669. 




                                                                  
          The nature of the plaintiffsʹ several ATS claims that the district court dismissed is 
          13

      not relevant to this appeal. 

                                                                     18 
       
                                                                                                   13‐3605 
                                                                                       Jesner v. Arab Bank 

 1                          B. The Impact of Kiobel II on Kiobel I 
 2                  Although the route the Supreme Court took to its decision in Kiobel II 

 3    seems to suggest that the Court was less than satisfied with our approach to 

 4    jurisdiction over the cases on appeal under the ATS, it neither said as much nor 

 5    purported to overrule Kiobel I.   The two decisions adopted different bases for 

 6    dismissal for lack of subject‐matter jurisdiction.  Whatever the tension between 

 7    them, the decisions are not logically inconsistent. 


 8                  The Supreme Court chose to affirm Kiobel I on extraterritoriality grounds 

 9    without reaching the corporate liability question.  Id. at 1663.  But because both of 

10    these questions concern the proper interpretation of the ATS itself, and because 

11    the ATS is strictly jurisdictional,14 it follows that both of these questions are 

12    jurisdictional.  Regarding corporate liability, Kiobel I held that federal courts lack 

13    jurisdiction over ATS suits against corporations; as to extraterritoriality, Kiobel II 

14    held that federal courts lack jurisdiction over ATS suits based solely on 

15    extraterritorial conduct unless that conduct sufficiently touches and concerns the 




                                                                  
          The ATS is a ʺstrictly jurisdictionalʺ statute.  Kiobel II, 133 S. Ct. at 1664 (quoting Sosa, 
          14

      542 U.S. at 713).  It ʺdoes not directly regulate conduct or afford relief.  It instead allows 
      federal courts to recognize certain causes of action based on sufficiently definite norms 
      of international law.ʺ  Id. 

                                                                     19 
       
                                                                                               13‐3605 
                                                                                   Jesner v. Arab Bank 

1    territory of the United States.15  Taken together, they require that if either the 

2    defendant in an ATS suit is a corporation, or the ATS suit is premised on conduct 

3    outside the United States that does not sufficiently touch and concern the 

4    territory of the United States, or both, the federal court in which the suit was 

5    brought lacks jurisdiction.16 


                                                                 
          The plaintiffs argue that by reaching the issue of extraterritoriality in Kiobel II, the 
         15

     Supreme Court implicitly acknowledged that it ʺpossessed subject matter jurisdiction 
     over an ATS claim against a corporate defendant.ʺ  Plaintiffsʹ Br. at 23.  That is, the 
     plaintiffs contend that corporate liability is a jurisdictional question, whereas 
     extraterritoriality is a merits question.  Therefore, they argue, because ʺsubject‐matter 
     jurisdiction necessarily precedes a ruling on the merits,ʺ Ruhrgas AG v. Marathon Oil Co., 
     526 U.S. 574, 584 (1999), by reaching the issue of extraterritoriality, the Supreme Court 
     implied that federal courts have jurisdiction over ATS claims against corporate 
     defendants.  In support of this position, the plaintiffs cite the Supreme Courtʹs decision 
     in Morrison v. Natʹl Australia Bank Ltd., 561 U.S. 247 (2010), which held that in a § 10(b) 
     action under the Securities Exchange Act of 1934, the question of the extraterritorial 
     application of the provision is ʺa merits question,ʺ id. at 254.  But this conclusion rests on 
     an interpretation of § 10(b), which is not a jurisdictional statute, as is the ATS.  In Kiobel 
     II, the Supreme Court specifically stated that the ʺprinciples underlying the 
     presumption against extraterritoriality . . .  constrain courts exercising their power under 
     the ATS.ʺ  133 S. Ct. at 1665 (emphasis added).  ʺSubject‐matter jurisdiction . . . refers to 
     a tribunalʹs power to hear a case.ʺ  Morrison, 561 U.S. at 254 (quotation marks omitted).  
     Kiobel II thus addressed a jurisdictional question, and did not reach the merits of 
     plaintiffsʹ ATS claim. 
       16 In Daimler AG v. Bauman, 134 S. Ct. 746 (2014), the Supreme Court held that due 

     process does not permit the exercise of general personal jurisdiction under Californiaʹs 
     long‐arm statute over a German corporation that the plaintiffs had sued under the ATS, 
     the Torture Victim Protection Act of 1991, California law, and Argentina law, id. at 758‐
     63.  The Court also noted that the plaintiffsʹ ATS claims were ʺinfirmʺ in light of Kiobel 
     IIʹs holding that the presumption against extraterritorial application controls claims 
     under the ATS.  Id. at 762‐63.  Neither the Supreme Courtʹs holding as to personal 
     jurisdiction nor its statement about the viability of the plaintiffsʹ ATS claims implies that 
      
                                                                    20 
      
                                                                                                                                                                               13‐3605 
                                                                                                                                                                   Jesner v. Arab Bank 

1                  Generally speaking, ʺthis panel is bound by prior decisions of this court 

2    unless and until the precedents established therein are reversed en banc or by the 

3    Supreme Court.ʺ  United States v. Jass, 569 F.3d 47, 58 (2d Cir. 2009); see also, e.g., 

4    Jones v. Coughlin, 45 F.3d 677, 679 (2d Cir. 1995) (similar).  We have recognized, 

5    though, that there is an exception to this general rule when an ʺintervening 

6    Supreme Court decision . . . casts doubt on our controlling precedent.ʺ  

7    Wojchowski v. Daines, 498 F.3d 99, 106 (2d Cir. 2007) (quotation marks omitted).17  


                                                                                                                                                                                                     
     corporate liability is or is not possible under the ATS.  As to the former, the Supreme 
     Court need not have asserted subject‐matter jurisdiction over the plaintiffsʹ ATS claims 
     before reaching the issue of personal jurisdiction, as the plaintiffsʹ ATS claims were 
     ʺinfirm,ʺ meaning that the court lacked subject matter jurisdiction over them, and there 
     were several non‐ATS claims at issue over which the court could properly exercise 
     subject matter jurisdiction.  As to the latter, as explained above, extraterritoriality and a 
     defendantʹs corporate nature are (in the Second Circuit) distinct, if often overlapping, 
     bases for dismissal under the ATS. 
       17 The full quotation reads: 



                   While  as  a  general  rule,  one  panel  of  this  Court  cannot  overrule  a  prior 
                   decision  of  another  panel[,]  .  .  .  an  exception  to  this  general  rule  arises 
                   where  there  has  been  an  intervening  Supreme  Court  decision  that  casts 
                   doubt  on  our  controlling  precedent.    Moreover,  the  intervening  decision 
                   need  not  address  the  precise  issue  already  decided  by  our  Court.   We 
                   agree  with  the  District  Court  that  our  holding  in  [our  earlier  case]  was 
                   based  on  an  interpretation  of  the  Social  Security  Actʹs  antiattachment 
                   provision  that  is  inconsistent  with  the  Supreme  Courtʹs  reading  of  [the 
                   statutory provision at issue in a later case].  We therefore conclude that (1) 
                   [our  prior  opinion]ʹs  holding  concerning  the  scope  of  [the  statutory 
                   provision  at  issue]  is  no  longer  good  law  and  (2)  under  [the  Supreme 
                   Courtʹs  opinion],  New  Yorkʹs  income‐first  policy  as  applied  to  Social 
                   Security benefits does not violate [the provision].  
      
                                                                                                 21 
      
                                                                                                                                                                                13‐3605 
                                                                                                                                                                    Jesner v. Arab Bank 

 1    ʺ[F]or this exception to apply, the intervening decision need not address the 

 2    precise issue already decided by our Court.ʺ  Union of Needletrades, Indus. & 

 3    Textile Empls., AFL‐CIO, CLC v. U.S. I.N.S., 336 F.3d 200, 210 (2d Cir. 2003).  

 4    Instead, there must be a conflict, incompatibility, or ʺinconsisten[cy]ʺ between 

 5    this Circuitʹs precedent and the intervening Supreme Court decision.  Wojchowski, 

 6    498 F.3d at 109.  The effect of intervening precedent may be ʺsubtle,ʺ but if the 

 7    impact is nonetheless ʺfundamental,ʺ it requires this Court to conclude that a 

 8    decision of a panel of this Court is ʺno longer good law.ʺ  Id. (quotation marks 

 9    and alteration omitted).  


10                  Kiobel II does cast a shadow on Kiobel I in several ways.18 


11                  First, in Kiobel II, the Supreme Court stated that ʺ[c]orporations are often 

12    present in many countries, and it would reach too far to say that mere corporate 

13    presence sufficesʺ to displace the presumption against extraterritorial 

14    application.  133 S. Ct. at 1669.  The implication of a statement that mere corporate 

15    presence is insufficient would seem to be that corporate presence may, in 

                                                                                                                                                                                                      
               
       Wojchowski, 498 F.3d at 106 (citations and quotation marks omitted).   
       18 As noted above, the route the Supreme Court took to its decision in Kiobel II itself 

      seems to suggest that the Court was less than satisfied with our approach to jurisdiction 
      under the ATS in Kiobel I.   

                                                                                                  22 
       
                                                                                           13‐3605 
                                                                               Jesner v. Arab Bank 

 1    combination with some other factual allegations, be sufficient—so jurisdiction 

 2    over ATS suits against corporations is sometimes proper.  Indeed, if corporate 

 3    liability under the ATS were not possible as a general matter, the Supreme 

 4    Courtʹs statement about ʺmere corporate presenceʺ would seem meaningless.  

 5    Accordingly, Kiobel II appears to suggest that the ATS allows for some degree of 

 6    corporate liability. 


 7          Second, Kiobel II embraced an interpretation of Sosa that seems to us to be 

 8    more consistent with Judge Levalʹs Kiobel I concurrence than the majority 

 9    opinion.  According to the Supreme Court, ʺ[t]he question under Sosaʺ 

10    is ʺwhether [a federal] court has authority to recognize a cause of action under 

11    U.S. law to enforce a norm of international law.ʺ  Kiobel II, 133 S. Ct. at 1666 

12    (emphasis added).  The Supreme Court further stated that the ATS empowers 

13    federal courts to recognize such a cause of action ʺunder federal common lawʺ to 

14    enable litigants to bring ʺprivate claimsʺ based on ʺinternational law violations.ʺ  

15    Id. at 1663 (quoting Sosa, 542 U.S. at 724, 732).  Kiobel II thus appears to reinforce 

16    Judge Levalʹs reading of Sosa, which derives from international law only the 

17    conduct proscribed, leaving domestic law to govern the available remedy and, 




                                                23 
       
                                                                                              13‐3605 
                                                                                  Jesner v. Arab Bank 

 1    presumably, the nature of the party against whom it may be obtained.19  If that is 

 2    so, Kiobel II suggests that Kiobel I relies in part on a misreading of Sosa.20 


 3                  Third, Kiobel I and Kiobel II may work in tandem to narrow federal courtsʹ 

 4    jurisdiction under the ATS more than what we understand Congress may have 

 5    intended in passing the statute.  As Justice Breyer noted in his Kiobel II 

 6    concurrence, the basic purpose of the ATS is to provide compensation to foreign 

 7    plaintiffs injured by ʺpirates,ʺ ʺtorturers,ʺ ʺperpetrators of genocide,ʺ and similar 

 8    actors.  Kiobel II, 133 S. Ct. at 1672‐75 (Breyer, J., concurring in the judgment).  

 9    Together, Kiobel I and Kiobel II put such aggrieved potential plaintiffs in a very 

10    small box:  The two decisions read cumulatively provide that plaintiffs can bring 

11    ATS suits against only natural persons, and perhaps non‐corporate entities, 

12    based on conduct that occurs at least in part within (or otherwise sufficiently 

13    touches and concerns) the territory of the United States.  At a time when large 

                                                                  
           We acknowledge that in some instances the conduct proscribed may also specifically 
          19

      identify the entities or individuals so proscribed. 
        20 Lending further support to this conclusion, the Kiobel I majorityʹs interpretation of 

      Sosa relied in part on Judge Katzmannʹs concurrence in Khulumani v. Barclay National 
      Bank Ltd., 504 F.3d 254 (2d Cir. 2007).  Kiobel I, 621 F.3d at 129‐31.  Judge Katzmann, 
      however, saw ʺno inconsistency between the reasoning of [his] opinion in Khulumani 
      and Judge Levalʹs well‐articulated conclusion . . . that corporations, like natural persons, 
      may be liable for violations of the law of nations under the AT[S].ʺ  Kiobel v. Royal Dutch 
      Petroleum Co., 642 F.3d 379, 380‐81 (2d Cir. 2011) (Katzmann, J., dissenting from denial 
      of rehearing en banc). 

                                                                     24 
       
                                                                                             13‐3605 
                                                                                 Jesner v. Arab Bank 

 1    corporations are often among the more important actors on the world stage,21 

 2    and where actions and their effects frequently cross international frontiers, Kiobel 

 3    I and Kiobel II may work together to prevent foreign plaintiffs from having their 

 4    day in court in a far greater proportion of tort cases than Congress envisioned 

 5    when, centuries ago, it passed the ATS. 


 6                  Our reading of Kiobel II is bolstered by what appears to be a growing 

 7    consensus among our sister circuits that the ATS allows for corporate liability.  

 8    To date, the other circuits to have considered the issue have all determined that 

 9    corporate liability is possible under the ATS.  See Doe I v. Nestle USA, Inc., 766 

10    F.3d 1013, 1022 (9th Cir. 2014); Doe VIII v. Exxon Mobil Corp., 654 F.3d 11, 57 (D.C. 

11    Cir. 2011), vacated on other grounds, 527 F. Appʹx 7 (D.C. Cir. 2013); Flomo v. 

                                                                  
          Indeed, some corporations, such as the defendant Arab Bank, are important enough 
          21

      that their home countriesʹ governments are acutely concerned about their financial well‐
      being and exposure to lawsuits.  In this regard, we acknowledge the Kingdom of 
      Jordanʹs argument in its amicus brief that ʺ[t]he ATS was enacted to enhance respect for 
      foreign nationsʹ sovereign dignity,ʺ and that foreign nations may have a strong 
      ʺsovereign interest in protecting [their] corporations from being improperly haled into 
      U.S. courts.ʺ  Amicus Curiae Brief of the Hashemite Kingdom of Jordan at 7 (emphasis 
      removed).  But while the imposition of liability on certain foreign corporations under 
      the ATS could of course raise foreign policy concerns, these concerns are substantially 
      mitigated by the presumption against the extraterritorial application of the ATS, the 
      doctrine of sovereign immunity (under which foreign corporations may be held to be 
      organs of a foreign state), and the possibility of action by the executive or legislative 
      branches, each of which may serve as a counterweight to the imposition of corporate 
      liability in ATS suits. 

                                                                     25 
       
                                                                                           13‐3605 
                                                                               Jesner v. Arab Bank 

 1    Firestone Nat. Rubber Co., 643 F.3d 1013, 1021 (7th Cir. 2011); Romero v. Drummond 

 2    Co., 552 F.3d 1303, 1315 (11th Cir. 2008); see also Al Shimari v. CACI Premier Tech., 

 3    Inc., 758 F.3d 516, 530‐31 (4th Cir. 2014) (holding that the district court erred in 

 4    concluding that it lacked subject matter jurisdiction over an ATS claim against a 

 5    corporate defendant on extraterritoriality grounds, and finding that the plaintiffsʹ 

 6    ATS claims sufficiently ʺʹtouch[ed] and concern[ed]ʹ the territory of the United 

 7    Statesʺ based on, inter alia, the corporate defendantʹs ʺstatus as a United States 

 8    corporationʺ); Beanal v. Freeport–McMoran, Inc., 197 F.3d 161, 163 (5th Cir. 1999) 

 9    (dismissing ATS claims against corporate defendants under Rule 12(b)(6), and to 

10    that extent appearing to implicitly assume jurisdiction over ATS claims against 

11    corporate defendants). 


12          For those reasons, Kiobel II may be viewed as an ʺintervening Supreme 

13    Court decision that casts doubt on [Kiobel I],ʺ Wojchowski, 498 F.3d at 106 

14    (quotation marks omitted), even though it does not ʺaddress the precise issueʺ of 

15    corporate liability, Union of Needletrades, 336 F.3d at 210.  Kiobel II suggests a 

16    reading of the ATS that is at best ʺinconsistentʺ with Kiobel Iʹs core holding, 

17    which along with the views of our sister circuits indicates that something may be 

18    wrong with Kiobel I. 



                                                 26 
       
                                                                                               13‐3605 
                                                                                   Jesner v. Arab Bank 

 1                  We nonetheless decline to conclude that Kiobel II overruled Kiobel I.  We 

 2    think that one panelʹs overruling of the holding of a case decided by a previous 

 3    panel is perilous.  It tends, in our view, to degrade the expectation of litigants, 

 4    who routinely rely on the authoritative stature of the Courtʹs panel opinions.  It 

 5    also diminishes respect for the authority of three‐judge panel decisions and 

 6    opinions by which the overwhelming majority of our work, and that of other 

 7    circuits, is accomplished.  See 13 Charles Alan Wright & Arthur R. Miller et al., 

 8    Federal Practice and Procedure § 3506 (3d ed. 1998) (noting that ʺ[t]he courts of 

 9    appeals generally follow the practice that one panel is bound by the previous 

10    decision of another panel of that court,ʺ and collecting cases).22  We will leave it 

11    to either an en banc sitting of this Court or an eventual Supreme Court review to 

12    overrule Kiobel I if, indeed, it is no longer viable.  Cf. Ark. Carpenters Health & 

13    Welfare Fund v. Bayer AG, 604 F.3d 98, 108‐10 (2d Cir. 2010) (applying a prior 


                                                                  
          We also note post‐Kiobel II comments in dicta of this Court that Kiobel I remains 
          22

      authoritative in this Circuit.  See Balintulo v. Ford Motor Co., 796 F.3d 160, 166 n.28 (2d 
      Cir. 2015); Mastafa v. Chevron Corp., 770 F.3d 170, 179 n.5 (2d Cir. 2014); Chowdhury v. 
      Worldtel Bangl. Holding, Ltd., 746 F.3d 42, 49 n.6 (2d Cir. 2014); Balintulo v. Daimler AG, 
      727 F.3d 174, 191 n.26 (2d Cir. 2013); but see Chowdhury, 746 F.3d at 55 (Pooler, J., 
      concurring) (writing separately ʺfor the sole purpose of emphasizing the narrowness of 
      this Courtʹs disposition with respect to the implications of [Kiobel II],ʺ which is ʺtied to 
      considerations regarding which claims do not ʹtouch and concern the territory of the 
      United States,ʹʺ and not whether the ATS permits corporate liability (quoting Kiobel II, 
      133 S. Ct. at 1669)). 

                                                                     27 
       
                                                                                                 13‐3605 
                                                                                     Jesner v. Arab Bank 

 1    panelʹs decision while explicitly disagreeing with it and proffering ʺseveral 

 2    reasons why this case might be appropriate for reexamination by our full 

 3    Courtʺ).23 


 4                  If this Court declines to overrule Kiobel I (either on the merits or by 

 5    refusing to proceed en banc), the Supreme Court would, of course, be able to do 

 6    so should it choose to hear the case.  The Supreme Court granted certiorari on 

 7    this issue in 2011 when it first decided to hear an appeal from Kiobel I.  Kiobel v. 

 8    Royal Dutch Petroleum Co., 132 S. Ct. 472 (2011).  Having nonetheless avoided 

 9    addressing the issue directly in Kiobel II, perhaps it would decide to grant 

10    certiorari on this issue again—especially in light of the divergence of federal case 

11    law since. 


12                  Finally, the district court dismissed the plaintiffsʹ ATS claims solely on 

13    corporate liability grounds under Kiobel I.  It is well settled that ʺwe may affirm 

14    on any grounds for which there is a record sufficient to permit conclusions of 

15    law, including grounds not relied upon by the district court.ʺ   Olsen v. Pratt & 

                                                                  
          This Court declined to rehear the matter en banc, but the Arkansas Carpenters panelʹs 
          23

      position was later largely vindicated by the Supreme Court.  See FTC v. Actavis, Inc., 133 
      S. Ct. 2223 (2013) (abrogating the holding of this Court that the Arkansas Carpenters 
      panel had criticized, as stated in Louisiana Wholesale Drug Co. v. Shire LLC (In re Adderall 
      XR Antitrust Litigation), 754 F.3d 128, 132‐33 (2d Cir. 2014)). 

                                                                     28 
       
                                                                                            13‐3605 
                                                                                Jesner v. Arab Bank 

 1    Whitney Aircraft Div. of United Techs. Corp., 136 F.3d 273, 275 (2d Cir. 1998) 

 2    (quoting Chesley v. Union Carbide Corp., 927 F.2d 60, 68 (2d Cir. 1991)); see also N.Y. 

 3    State Elec. & Gas Corp. v. FirstEnergy Corp., 766 F.3d 212, 222 n.4 (2d Cir. 2014) 

 4    (same, citing Olsen).  However, we have discretion to choose not to do so based 

 5    on prudential factors and concerns.  See Bacolitsas v. 86th & 3rd Owner, LLC, 702 

 6    F.3d 673, 681 (2d Cir. 2012) (ʺWhile generally we decline considering arguments 

 7    not addressed by the district court, this is a prudential rule we apply at our 

 8    discretion.  In determining whether to consider such issues, we rely on a number 

 9    of factors, including the interests of judicial economy, and whether the 

10    unaddressed issues present pure questions of law.ʺ (citations omitted)). 


11          It is tempting to seek to avoid grappling with issues requiring an analysis 

12    of the relationship between Kiobel I and Kiobel II and the continuing viability of 

13    Kiobel I simply by affirming the district courtʹs judgments on the basis of Kiobel II 

14    alone.  We nevertheless decline to do so for several reasons.  First, inasmuch as 

15    the district court did decide the case based solely on a mechanical application of 

16    Kiobel I, if it is ʺgood law,ʺ an affirmance on the basis of Kiobel I is the simplest, 

17    most direct route to that result.  By contrast, in order to affirm on the grounds 

18    that law established by Kiobel II prohibits the assumption of jurisdiction in this 



                                                 29 
       
                                                                                           13‐3605 
                                                                               Jesner v. Arab Bank 

 1    case, we would have to decide in the first instance that the alleged activities 

 2    underlying the plaintiffsʹ claims do not touch and concern the United States 

 3    sufficiently to justify a conclusion that the district court had subject matter 

 4    jurisdiction under Kiobel IIʹs extraterritoriality test.  It seems to us to be unwise to 

 5    decide the difficult and sensitive issue of whether the clearing of foreign dollar‐

 6    denominated payments through a branch in New York could, under these 

 7    circumstances, displace the presumption against the extraterritorial application 

 8    of the ATS, when it was not the focus of either the district courtʹs decision or the 

 9    briefing on appeal.  See, e.g., Amicus Curiae Brief of the Institute of International 

10    Bankers at 5‐20 (discussing several concerns regarding whether the clearing of 

11    foreign dollar‐denominated transfers through the United States would be 

12    sufficient domestic conduct to allow suit under the ATS). 


13          Moreover, deciding this appeal solely on the basis of Kiobel I may well 

14    further the development of the law of this Circuit in this regard.  If Kiobel I 

15    remains authoritative, litigants would benefit from the settling of expectations 

16    that clarification would bring.  And if the rule of Kiobel I does not prevail, then 

17    leaving it unnecessarily ʺon the booksʺ is worrisome—it may result in the 

18    dismissal of cases that are meritorious, including possibly multidistrict litigations 



                                                 30 
       
                                                                                                  13‐3605 
                                                                                      Jesner v. Arab Bank 

 1    that are randomly assigned to the district courts in this Circuit.  Perhaps more 

 2    insidiously, plaintiffs with ATS claims against corporations that turn out to be 

 3    permissible might well be dissuaded from asserting them in this Circuit despite 

 4    their ultimate merit. 


 5                    We therefore affirm on the basis of the holding of Kiobel I. 


 6             III.         Common Law Claims 
 7                    The plaintiffs request that if we affirm the dismissal of their ATS claims—

 8    as indeed we do—we reinstate the ʺgeneral federal common lawʺ claims asserted 

 9    in their complaints (to which they refer on appeal as their ʺgeneral common‐law 

10    tortʺ claims), which the district court dismissed as redundant and lacking a 

11    ʺsound basis.ʺ  Almog, 471 F. Supp. 2d at 294.  Alternatively, the plaintiffs request 

12    leave to amend their complaints in order to re‐plead under state or foreign law 

13    the claims that they originally pleaded under federal common law.  We decline 

14    both requests. 


15                    First, we will not reinstate the plaintiffsʹ federal24 common‐law causes of 

16    action because we discern no basis for such nebulous, non‐statutory claims under 


                                                                  
          The plaintiffs clearly asserted their non‐statutory claims under federal law, not state 
          24

      law.  Indeed, their complaints allege that they were injured in violation of ʺgeneral 
      federal common law.ʺ  Almog, No. 04‐CV‐5564 Dkt. Nos. 7 ¶ 4, 1250 ¶ 101; Afriat‐
       
                                                                     31 
       
                                                                                                                                                                                13‐3605 
                                                                                                                                                                    Jesner v. Arab Bank 

 1    federal law.25  See Republic of Iraq v. ABB AG, 768 F.3d 145, 172 (2d Cir. 2014) 

 2    (concluding that if a plaintiffʹs ʺassertion of nonstatutory wrongs describes 

 3    traditional types of torts by private entities,ʺ the plaintiffʹs claims arise ʺunder 

 4    state law rather than federal common law,ʺ unless the plaintiff can identify a 

 5    ʺuniquely federal interest in the rules of decision to be applied,ʺ or a ʺconflict 

 6    between a federal policy or interest and the use of state lawʺ). 


 7                  As for leave to amend the complaints, ʺwe review [the district courtʹs 

 8    refusal to allow such amendment] only for abuse of discretion which ordinarily 

 9    we will not identify absent an error of law, a clearly erroneous assessment of the 

10    facts, or a decision outside the available range of permitted choices.ʺ  Knife Rights, 
                                                                                                                                                                                                      
      Kurtzer, No. 05‐CV‐0388 Dkt. No. 3 ¶ 4; Jesner, No. 06‐CV‐3869, Dkt. No. 336 ¶ 4; Lev, 
      No. 08‐CV‐3251, Dkt No. 1 ¶ 4.  (The complaint in Agurenko does not assert general 
      federal common‐law claims.  See No. 10‐CV‐0626, Dkt. No. 1.)  And in their briefing on 
      the motion to dismiss at issue on this appeal, they specifically requested the 
      opportunity to ʺconvertʺ their common‐law claims ʺto non‐federal law claimsʺ in order 
      to assert ʺcorollary non‐federal theories based on the same facts.ʺ  Jesner, No. 06‐CV‐
      3869, Dkt No. 735 at 24‐25. 
        25 The defendant argues that the plaintiffsʹ general federal common‐law claims are 

      barred by Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938).  This argument rests on a 
      common misunderstanding of Erie, which merely stands for the proposition that when 
      an issue is governed by state law, federal courts must look to the decisions of that stateʹs 
      courts, not to federal court decisions purporting either to interpret the state law or 
      provide better answers.  See id. at 78‐80.  ʺErie did not in any way involve the question 
      of whether the federal courts possess common law powers to use in other areas of law 
      whose interpretation was entrusted primarily to them.ʺ  Pierre N. Leval, Distant 
      Genocides, 38 Yale J. Intʹl L. 231, 243 (2013); see also generally Henry J. Friendly, In Praise of 
      Erie—And of the New Federal Common Law, 39 N.Y.U. L. Rev. 383, 405‐22 (1964). 

                                                                                                  32 
       
                                                                                              13‐3605 
                                                                                  Jesner v. Arab Bank 

 1    Inc. v. Vance, 802 F.3d 377, 389 (2d Cir. 2015) (citations omitted).  While ʺ[l]eave to 

 2    amend should be freely granted, . . . the district court has the discretion to deny 

 3    leave if there [was] a good reason for it, such as futility, bad faith, undue delay, 

 4    or undue prejudice to the opposing party.ʺ  Jin v. Metro. Life Ins. Co., 310 F.3d 84, 

 5    101 (2d Cir. 2002). 


 6                  The plaintiffs have spent more than ten years litigating the matters before 

 7    us but have not specified any particular state or foreign common‐law theory on 

 8    which they seek to recover.  To be sure, they have in their complaints and in their 

 9    briefing on appeal asserted that they may recover under general principles of 

10    joint‐venture liability, agency, reckless disregard, intentional injury of others by a 

11    third party, reckless disregard, wrongful death, survival, and negligent or 

12    intentional infliction of emotional distress.  But their short and conclusory 

13    statements to this effect, untethered to the law of any particular jurisdiction or 

14    any serious attempt at explanation, did not put the defendant on notice of 

15    specific state or foreign common‐law claims that it might be called upon to 

16    defend against in this litigation.26  The plaintiffs have had ample time to develop 


                                                                  
          The complaint in Almog sets forth five counts for ʺassisting in the intentional injury 
          26

      of others by a third partyʺ (Count Six), ʺreckless disregardʺ (Count Seven), ʺwrongful 
      deathʺ (Count Eight), ʺsurvivalʺ (Count Nine), and ʺnegligent and/or intentional 
       
                                                                     33 
       
                                                                                                                                                                                13‐3605 
                                                                                                                                                                    Jesner v. Arab Bank 

 1    and assert such theories.  The district court did not abuse its discretion in 

 2    denying leave to amend because permitting the plaintiffs to repackage their 

 3    federal common‐law claims as state or foreign common‐law claims at such a late 

 4    stage would, we think, do a disservice both to the courts in which they chose to 

 5    litigate their claims, and to the defendant, which must prepare itself to defend 

 6    against them. 


 7                  Permitting the plaintiffs in Jesner, Lev, and Agurenko to amend their 

 8    complaints would, moreover, have been futile.  Following the dismissal of the 

 9    plaintiffsʹ ATS claims, the only basis on which the district court might exercise 

10    jurisdiction over these actions would be diversity of citizenship.  But ʺdiversity is 

11    lacking . . . where the only parties are foreign entities, or where on one side there 

12    are citizens and aliens and on the opposite side there are only aliens.ʺ  Universal 

13    Licensing Corp. v. Paola del Lungo S.P.A., 293 F.3d 579, 581 (2d Cir. 2002).  Here, 

14    there are aliens on both sides of the litigation—plaintiffs are aliens (only aliens 

15    can bring ATS claims), and so is the defendant, a citizen of Jordan—and the 

                                                                                                                                                                                                      
      infliction of emotional distressʺ (Count Ten).  Almog, No. 04‐CV‐5564, Dkt. Nos. 7 
      ¶¶ 329‐54, 1250 ¶ 101.  It is unclear whether these claims are among the Almog plaintiffsʹ 
      general federal common‐law claims.  Their complaint asserted causes of action based 
      only on ʺthe laws of nations, United Statesʹ [sic] statutes, and general federal common 
      law,ʺ Almog, No. 04‐CV‐5564, Dkt. No. 7 ¶ 4, and the counts do not specify under which 
      jurisdictionʹs law they seek to recover.  

                                                                                                  34 
       
                                                                                         13‐3605 
                                                                             Jesner v. Arab Bank 

1    Jesner, Lev, and Agurenko plaintiffs do not seek to assert any other federal claims 

2    that might provide a basis for federal‐question jurisdiction.  For these reasons, 

3    permitting the Jesner, Lev, and Agurenko plaintiffs to amend their complaints to 

4    assert non‐federal common‐law claims would be fruitless. 


5            The district court therefore acted within its discretion in declining to 

6    permit the plaintiffs to amend their complaints. 


7                                       CONCLUSION 
8            For the foregoing reasons, we AFFIRM the judgments of the district court.   




                                                35